DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on March 20, 2021.
Claims 1-19 are pending. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) JP-5736756 on page(s) 1 (or in para. 2) of the original specification.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations, such as: the steps of “displaying,…”, “extracting …” and “executing a process…” recited in indep. claim 1, and “a display unit”, “an extraction unit” and “an execution unit” recited in indep. claim 10 (similarly in indep. claim 19), have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim Objections
Claims 1-19 are objected under 37 CFR §1.75 (a), as the claims fail to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-19 have been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the Applicant’s specification does not clearly link the corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations to the claimed functions. 
For example, in the pre-grant publication of instant application (US Pub. No. 2020/0310730 A1), i.e. in para. 19 and 27, in addition to Fig. 2 and etc., we’ve found that “the display unit” (and the step of “displaying…”) to be corresponding to and carried out by the “display unit 208”; however, “the extraction unit”, “the execution unit” and the corresponding steps, examiner merely able to find the functional descriptions of the limitations identified above in the claims, and were not
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (U.S. Pub. No. 2016/0274741 A1), and further in view of Wakabayashi (U.S. Pub. No. 2017/0351467 A1).
With regard to claim 1, the claim is drawn to an information processing method implemented by executing a processing application program by an information processing apparatus configured to perform display based on transmitted information transmitted from a server (see Kawai, i.e. in Fig. 1A-2B, disclose the mobile Fig. 8 and in para. 61, discloses that “[0061] FIG. 8 is a diagram schematically showing user operations and information to be given and received between an app 1, a web server 801, and a web browser when the user operations are performed in the present embodiment….”), the information processing method comprising: 
displaying, when the transmitted information including app information regarding another application program different from the processing application program is received from the server, a predetermined object included in the transmitted information on a display device, wherein the transmitted information includes a plurality of types of app information pieces corresponding to a plurality of operating systems (see Kawai, i.e. in para. 61, discloses that “[0061] FIG. 8 is a diagram schematically showing user operations and information to be given and received between an app 1, a web server 801, and a web browser when the user operations are performed in the present embodiment. When a user taps a button 803 for transitioning from the app 1 being used on the mobile terminal 100 to a screen 802 provided by the web browser ( app 2), transition information 804 is generated. Specifically, the app 1 generates the transition information 804 for transitioning to the web browser, based on launcher information of the web browser and launcher information of the app 1. The transition information 804 generated by the app 1 is transmitted as information 805 to the web server 801 via an OS 207. The information 805 may be any as long as the information includes at least the launcher information of the app 1, and thus may be a part of the transition information 804 or may be the transition information 804 itself, or may be one obtained by newly providing other information to a part or all of the the web server 801 creates a file 807 that describes display information to be displayed on the screen 802 of the web browser. The file 807 is transmitted to the web browser via the OS 207. The web browser ( app 2) interprets the received file 807 and displays, based on the link information, a link 806 for returning to the app 1 on the screen 802 of the web browser. When the user taps the link 806 displayed on the screen 802 of the web browser, launcher information 306 of the app 1 is transmitted to the OS 207, by which the screen transitions from the screen 802 provided by the web browser to a screen 301 provided by the app 1. Note that in the present embodiment the sharing of processes between the web server 801 and the web browser is not limited thereto, and processes that can be processed by the web browser may be performed by the web browser instead of the web server 801”); 
extracting the app information from among the plurality of types of app information pieces based on the transmitted information, wherein the extracted app information corresponds to an operating system on which the processing application program is operated (see Kawai, i.e. in Fig. 8 and in para. 61, disclsoes that “….The web server 801 extracts the launcher information of the app 1 from the received information 805 to generate link information for returning to the app 1. Then, using the generated link information, the web server 801 creates a file 807 that describes display information to be displayed on the screen 802 of the web browser. The file 807 is transmitted to the web browser via the OS 207. The web browser ( app 2) interprets the received file 807 and displays, based on the link information, a link 806 for returning to the app 1 on the screen 802 of the web browser. When the user taps the link 806 displayed on the screen 802 of the web browser, launcher information 306 of the app 1 is transmitted to the OS 207, by which the screen transitions from the screen 802 provided by the web browser to a screen 301 provided by the app 1. Note that in the present embodiment the sharing of processes between the web server 801 and the web browser is not limited thereto, and processes that can be processed by the web browser may be performed by the web browser instead of the web server 801”); and 
executing a process based on the transmitted information when the predetermined object displayed on the display device is indicated by a user (see Kawai, i.e. in Fig. 8, the illustration of the displayed object(s) on the screen; also in para. 61, disclsoes that “….The web server 801 extracts the launcher information of the app 1 from the received information 805 to generate link information for returning to the app 1. Then, using the generated link information, the web server 801 creates a file 807 that describes display information to be displayed on the screen 802 of the web browser. The file 807 is transmitted to the web browser via the OS 207. The web browser ( app 2) interprets the received file 807 and displays, based on the link information, a link 806 for returning to the app 1 on the screen 802 of the web browser. When the user taps the link 806 displayed on the screen 802 of the web browser, launcher information 306 of the app 1 is transmitted to the OS 207, by which the screen transitions from the screen 802 provided by the web browser to a screen 301 provided by the app 1”), 
wherein executing includes executing, as the process, a process for causing the other application program to be installed on the information processing apparatus based on the extracted app information when the other application program is not installed on the information processing apparatus (see Kawai, i.e. in Fig. 8 and para. 61, discloses that “… The web browser ( app 2) interprets the received file 807 and displays, based on the link information, a link 806 for returning to the app 1 on the screen 802 of the web browser”; in addition, in para. 20 of Kawai, further disclsoes that “the mobile terminal 100 includes an operating system (hereinafter, Note that the number of applications included in the mobile terminal 100 is not limited to two and may be three or more. Note also that each application included in the mobile terminal 100 is installed, for example, through a network”).
With regard to the aspect(s) relating to the claimed limitations of “wherein executing includes executing, as the process, a process for causing the other application program to be installed on the information processing apparatus based on the extracted app information when the other application program is not installed on the information processing apparatus”, examiner further supplement the teachings of Wakabayashi as following. 
Wakabayashi discloses an analogous invention relates to a control method of an information processing device (see Wakabayashi, i.e. para. 2 and etc.).  More specifically, i.e. in Wakabayashi, i.e. in Fig. 2 and in para. 25, discloses that “…FIG. 2 is a diagram illustrating app cooperation when the app B 110 has cooperatively launched in a state where the app B 110 has not yet been installed in the mobile terminal 100. Independently launching is a case where the app B 110 has been launched by tapping on an app icon in a home screen displayed by the OS, or launched by an operation performed at a screen displayed by the store application 108, for example. Cooperative launching is the app B 110 being launched by an operation at a screen 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawai to include the limitation(s) discussed and also taught by Wakabayashi, with teachings relating to “…causing the other application program to be installed on the information processing apparatus based on the extracted app information when the other application program is not installed on the information processing apparatus”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to information processing apparatus control arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawai by the teachings of Wakabayashi, and to incorporate the limitation(s) discussed and also taught by Wakabayashi, thereby “… a case can be prevented in the present embodiment where the shared information 202 is unexpectedly used in a case of the app B 110 launching independently without accepting a cooperative launch operation of the app B 110, confusing the user” (see Wakabayashi, i.e. in para. 52 and etc.).
With regard to claim 2, the claim is drawn to the information processing method according to claim 1, further comprising determining whether the transmitted information includes the app information or includes access information for accessing a web page, wherein 
With regard to claim 3, the claim is drawn to the information processing method according to claim 2, wherein the transmitted information includes an identifier for identifying whether information included in the transmitted information is the access information or the app information, and wherein determining includes determining, in accordance with the identifier, whether the transmitted information includes the app information or includes access information for accessing the web page (see Kawai, i.e. in para. 61, discloses that “…The web server 801 extracts the launcher information of the app 1 from the received information 805 to generate link information for returning to the app 1. Then, using the generated link information, the web server 801 creates a file 807 that describes display information to be displayed on the screen 802 of the web browser. The file 807 is transmitted to the web browser via the OS 207. The web browser ( app 2) interprets the received file 807 and displays, based on the link information, a link 806 for returning to the app 1 on the screen 802 of the web browser. When the user taps the link 806 displayed on the screen 802 of the web browser, launcher information 306 of the app 1 is 
With regard to claim 4, the claim is drawn to the information processing method according to claim 1, further comprising determining whether the other application program is installed on the information processing apparatus, wherein executing includes executing the process when it is determined that the other application program is not installed on the information processing apparatus, and wherein executing includes executing a process for causing the other application program to be launched when it is determined that the other application program is installed on the information processing apparatus (see Kawai, i.e. in. para. 19, discloses that “…the display unit 205 can display one of a plurality of applications installed on the mobile terminal 100”, and further in para. 20, discloses that “Note that the number of applications included in the mobile terminal 100 is not limited to two and may be three or more. Note also that each application included in the mobile terminal 100 is installed, for example, through a network”; in addition, Wakabayashi, i.e. in Fig. 3 and in para. 40, discloses that “[0040] In 5303, the CPU 101 determines whether or not the app B 110 has been installed in the mobile terminal 100. In a case where determination is made that the app B 110 is installed to the mobile terminal 100, in S304 the CPU 101 launches the app B 110. Thereafter, the CPU 101 executes the processing illustrated in the later-described FIG. 4 by the app B 110. On the other hand, in a case where determination is made that the app B 110 is not installed to the mobile terminal 100, in S305 the CPU 101 launches the store application 108 by a known method using a URL scheme, for example. At this time, the store application 108 is launched by adding app identifying information 203, for the store application 108 to identify the app B 110 by, to the URL scheme. Accordingly, when the store application 108 launches, a screen for downloading 
With regard to claim 5, the claim is drawn to the information processing method according to claim 4, wherein the operating system is a first operating system, and wherein determining whether the other application program is installed on the information processing apparatus is based on information acquired from a second operating system on which the processing application program is operated (see Kawai, i.e. in claims 4, 10 and etc., discloses that “4. The information processing apparatus according to claim 1, wherein the transition information is transmitted to the second application through an OS”, and “10. The information processing apparatus according to claim 1, wherein a transition between the first application and the second application is made through an OS.”; also see in Fig. 4, steps S402-SS404; Fig. 7B, steps S703-S705 and etc.). 
With regard to claim 6, the claim is drawn to the information processing method according to claim 1, wherein executing includes launching, based on the app information and as the process, a store app for causing the other application program to be installed on the information processing apparatus (see Kawai, i.e. in para. 24, discloses that “[0024] In the present embodiment, the user can make a transition from an application that is a transition source (hereinafter, also described as " app 1") to an application that is a transition destination (hereinafter, also described as " app 2") and return to a screen 301 of the transition source app from a screen 302 of the transition destination app”; see Wakabayashi, i.e. in Fig. 3 and in para. 40, discloses that “[0040] In 5303, the CPU 101 determines whether or not the app B 110 has been installed in the mobile terminal 100. In a case where determination is made that the app B the store application 108 is launched by adding app identifying information 203, for the store application 108 to identify the app B 110 by, to the URL scheme. Accordingly, when the store application 108 launches, a screen for downloading the app B 110 is displayed. A user operation for downloading the app B 110 is accepted in this state, whereby the CPU 101 can download and launch the app B 110. Thereafter, the CPU 101 executes processing illustrated in FIG. 4, described below, by the app B 110”).a
With regard to claim 7, the claim is drawn to the information processing method according to claim 6, wherein launching further includes causing the store app to display a screen for installing the other application program (see Kawai, i.e. in para. 21, discloses that “   [0021] FIG. 2A is a diagram showing a display screen displaying, by a display unit 103 of the mobile terminal 100, a list of applications installed on the mobile terminal 100. The display unit 103 corresponds to the display unit 205 of FIG. 1A, and is composed of a display having a display mechanism of an LCD system. An operating unit 104 corresponds to the operating unit 202 of FIG. 1A. The operating unit 104 has an operating mechanism of a touch panel system, and detects depression performed by the user…”). 
With regard to claim 8, the claim is drawn to the information processing method according to claim 1, wherein the plurality of types of app information pieces included in the transmitted information further corresponds to a plurality of regional settings, and wherein the information relating to a printer registered at the app A 109 (hereinafter referred to as "registration information") can be applied as the shared information 202, for example. Registration information specifically is a media access control (MAC) address, Bonjour name, IP address, or the like, for example. [or “ regional setting”] The CPU 101 executes processing of registering a printer registered at the app A 109 to the app B 110, by the app B 110, as processing based on the shared information 202 at the time of cooperative launch of the app B 110. According to this arrangement, the CPU 101 can register the printer to the app B 110 without having the app B 110 to perform processing to search for the printer, for example. In a case where all of the information necessary to register the printer does not fit within the information sharing region 201, at least part of the information necessary for registering the printer may be applied as the shared information 202. According to this arrangement, the effects of suppressing time taken for processing to search for a printer, for example, can still be realized, and so forth, for example.”). 
With regard to claim 9, the claim is drawn to the information processing method according to claim 1, wherein the processing application program has a print function of causing 
With regard to claim 10, the claim is drawn to an information processing apparatus configured to execute a processing application program and to perform display based on transmitted information transmitted from a server, the information processing apparatus comprising: a display unit configured to display, when the transmitted information including app information regarding another application program different from the processing application program is received from the server, a predetermined object included in the transmitted information on a display device, wherein the transmitted information includes a plurality of types of app information pieces corresponding to a plurality of operating systems; an extraction unit configured to extract the app information from among the plurality of types of app information pieces based on the transmitted information, wherein the extracted app information corresponds to an operating system on which the processing application program is operated; and an execution unit configured to execute a process based on the transmitted information when the predetermined object displayed on the display device is indicated by a user, wherein the execution unit executes, as the process, a process for causing the other application program to be installed on the information processing apparatus based on the extracted app information when the other application program is not installed on the information processing apparatus (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, also incorporated by reference herein; in addition, in Kawai, i.e. in Fig. 1A-1B disclose the mobile terminal 100; and in Wakabayashi, i.e. Fig. 1A-1B, mobile terminal 100 and etc.).
With regard to claim 11, the claim is drawn to the information processing apparatus according to claim 10, further comprising a determination unit configured to determine whether 
With regard to claim 12, the claim is drawn to the information processing apparatus according to claim 11, wherein the transmitted information includes an identifier for identifying whether information included in the transmitted information is the access information or the app information, and wherein the determination unit determines, in accordance with the identifier, whether the transmitted information includes the app information or includes access information for accessing the web page (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 3 above, also incorporated by reference herein).
With regard to claim 13, the claim is drawn to the information processing apparatus according to claim 10, further comprising a determination unit configured to determine whether the other application program is installed on the information processing apparatus, wherein the execution unit executes the process when it is determined that the other application program is not installed on the information processing apparatus, and wherein the execution unit executes a process for causing the other application program to be launched when it is determined that the other application program is installed on the information processing apparatus (instant claim is 
With regard to claim 14, the claim is drawn to the information processing apparatus according to claim 13, wherein the operating system is a first operating system, and wherein the determination unit determines, based on information acquired from a second operating system on which the processing application program is operated, whether the other application program is installed on the information processing apparatus (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 5 above, also incorporated by reference herein).
With regard to claim 15, the claim is drawn to the information processing apparatus according to claim 10, wherein the execution unit launches, based on the app information and as the process, a store app for causing the other application program to be installed on the information processing apparatus (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 6 above, also incorporated by reference herein).
With regard to claim 16, the claim is drawn to the information processing apparatus according to claim 15, wherein the execution unit causes the store app to display a screen for installing the other application program (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 7 above, also incorporated by reference herein).
With regard to claim 17, the claim is drawn to the information processing apparatus according to claim 10, wherein the plurality of types of app information pieces included in the transmitted information further corresponds to a plurality of regional settings, and wherein the extracted app information further corresponds to a regional setting corresponding to the information processing apparatus (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 8 above, also incorporated by reference herein).
With regard to claim 18, the claim is drawn to the information processing apparatus according to claim 10, wherein the processing application program has a print function of causing a printer to print data (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 9 above, also incorporated by reference herein).
With regard to claim 19, the claim is drawn to an information processing system comprising: a server; and an information processing apparatus configured to execute a processing application program and to perform display based on transmitted information transmitted from the server, wherein the server includes: a transmission unit configured to transmit the transmitted information, wherein the transmitted information includes app information regarding another application program different from a predetermined application program and includes a plurality of types of app information pieces corresponding to a plurality of operating systems, and wherein the information processing apparatus includes: a display unit configured to display, a predetermined object included in the transmitted information on a display device; an extraction unit configured to extract, by executing the predetermined application program, the app information from among the plurality of types of app information pieces based on the transmitted information, wherein the extracted app information corresponds to an operating system on which the processing application program is operated; and an execution unit configured to execute, through the predetermined application program, a process based on the transmitted information when the predetermined object displayed on the display device is indicated by a user, wherein the execution unit executes, as the process, a process for causing the other application program to be installed on the information processing apparatus based on the extracted app information when the other application program is not installed on the information processing apparatus (instant claim is similarly rejected for at least the rationales set .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumiuchi et al. (U.S. Pat/Pub No. 2018/0219845 A1) disclose an invention relates to a control method for an information processing apparatus. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675